DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The petition under 37 CFR 1.102(a) to participate in the Patent Prosecution Highway program was granted on 07/08/2022.
3.	Applicants’ amendment to the claims filed on 09/27/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application. 
4.	Claims 1-20 are pending.
Priority
5.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Finland Patent Application No. FI20195822, filing date 09/26/2019.  The certified copy has been filed in the present application, filed on 03/23/2022.
Information Disclosure Statement
6.	The IDSs filed on 03/23/2022, 04/01/2022, and 09/09/2022 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
7.	The Drawings filed on 03/23/2022 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 10, 12, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 12 and 16, there is insufficient antecedent basis for the limitation “the API group III requirements”.
Regarding claims 10 and 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 1-11, 14-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizvi et al. (US Patent No. 9,676,884 B2; cited on IDS filed on 03/23/2022) in view of Cohen et al. (WO 2011/046872 A2; cited on IDS filed on 03/23/2022) and Ritter et al. (WO 2010/068904 A2; cited on IDS filed on 03/23/2022).
12.	Claims 1-11, 14-15 and 18-20 are drawn to a process for producing 1-decene and renewable carboxylic diacids from a C6-C22 fatty acid ester containing feedstock, the process comprising:  a) providing the C6-C22 fatty acid ester containing feedstock, wherein the feedstock contains at least one unsaturated fatty acid ester; b) subjecting the feedstock to metathesis reaction conditions in a presence of an alkene selected from C2, C3, C4 alkenes and a metathesis catalyst, to obtain metathesis products containing renewable alkenes and fatty acid esters; c) recovering C10 alkenes, containing 1-decene from the metathesis products; d) subjecting a part of the metathesis products after optional pretreatment(s), to microbial oxidation to yield diacids in a fermentation broth; and e) recovery of the renewable diacids from the fermentation broth.
13.	With respect to claim 1, Rizvi et al. teach a process for producing 1-decene from C6-C22 fatty acid ester containing feedstock by providing the C6-C22 fatty acid ester containing feedstock, wherein the feedstock contains at least one unsaturated fatty acid ester, subjecting the feedstock to metathesis reaction conditions in the presence of an alkene selected from ethylene (C2), propylene (C3), and 1-butene (C4) and a metathesis catalyst, to obtain metathesis products containing renewable alkenes and fatty acid esters; and recovering C10 alkenes containing 1-decene from the metathesis products [see Abstract; column 4, lines 23-49; columns 10-12, column 14, lines 19-29; column 15, lines 44-64; column 16, lines 45-67; column 23, lines 17-31].
	With respect to claim 2, Rizvi et al. teach a process comprising a pretreatment of the metathesis product by hydrolysis of the products in a form of esters [see column 21, lines 26-28; column 24, top].
	With respect to claim 3, Rizvi et al. teach the process comprising a pretreatment step that includes hydrogenation of the metathesis products in a form of alkenes and unsaturated fatty acids [see column 11, lines 47-67; column 12, lines 22-48].
	With respect to claim 4, Rizvi et al. teach the process comprising a pretreatment step that includes hydrogenation of the recovered metathesis products [see column 11, lines 47-67; column 12, lines 22-48].
	With respect to claim 6, Rizvi et al. teach the process wherein the mixture from the metathesis reaction is filtered through a bed of CELITE to remove the catalyst [see column 52, bottom].
	With respect to claim 8, Rizvi et al. teach the process wherein the C2-C4 alkene in the metathesis reaction is ethylene (synonymous to ethene) or 2-butene [see column 11, lines 36-46].
	With respect to claim 9, Rizvi et al. teach the process wherein the C4 alkene in the metathesis reaction is propylene (synonymous to propene) or 1-butene [see column 11, lines 36-46].
	With respect to claim 10, Rizvi et al. teach the process wherein the metathesis conditions comprise a temperature from 20o to 120oC [see column 14, lines 30-40] at a pressure of greater than 1 atm to 30 atm (equivalent to greater than 0.1 MPa to 3 MPa) [see column 14, lines 41-54] containing a metal selected from ruthenium [see column 13, lines 30-35], molybdenum and tungsten [see column 13, lines 52-67].
	With respect to claim 11, Rizvi et al. teach the process of obtaining an alpha-olefin comprising 10 to 18 carbon atoms [see column 2, lines 5-15].  
	With respect to claim 14, Rizvi et al. teach the process comprising subjecting the alpha-olefin to a hydrotreatment such as isomerization to obtain a renewable diesel fuel [see column 4, lines 50-60; column 27, lines 40-63].
	With respect to claim 15, Rizvi et al. teach a process for producing 1-decene from C6-C22 fatty acid ester containing feedstock by providing the C6-C22 fatty acid ester containing feedstock, wherein the feedstock contains at least one unsaturated fatty acid ester, subjecting the feedstock to metathesis reaction conditions in the presence of an alkene selected from ethylene (C2), propylene (C3), and 1-butene (C4) and a metathesis catalyst, to obtain metathesis products containing renewable alkenes and fatty acid esters; and recovering C10 alkenes containing 1-decene from the metathesis products [see Abstract; column 4, lines 23-49; columns 10-12, column 14, lines 19-29; column 15, lines 44-64; column 16, lines 45-67; column 23, lines 17-31].
	With respect to claims 19-20, Rizvi et al. teach the process comprising a pretreatment step that includes hydrogenation of the metathesis products in a form of alkenes and unsaturated fatty acids [see column 11, lines 47-67; column 12, lines 22-48].
	However, Rizvi et al. does not teach the process of claims 1-11, 14-15 and 18-20, of subjecting the metathesis products to microbial oxidation to yield diacids in a fermentation broth and recovery of the renewable diacids from the fermentation broth; the process of claim 5, of subjecting the fatty acid ester containing feedstock from step a) to a pretreatment selected from at least one or more of a treatment with an adsorbent, a treatment with a metal alkyl compound, a treatment with a metal alkoxide compound, a treatment with a reducing agent, a treatment with an organic or inorganic drying agent, a thermal treatment and/or a combination thereof; the process of claim 7, wherein separation in step c) comprises flash evaporation for removing a gaseous fraction; the process of claim 11, of fractional distillation; and the process of claim 18 of flash evaporation for removing a gaseous fraction containing C2 to C4 alkenes from the metathesis products and recycling them back to the metathesis reaction.
	Cohen et al. teach similar methods to Rizvi et al. for refining natural oil feedstock comprising reacting a feedstock in the presence of a metathesis catalyst under conditions sufficient to form a metathesized product comprising olefins and esters and further comprising separating the olefins from the esters in the metathesized product such as through hydrogenating the olefins under conditions sufficient to form a fuel composition [see Abstract; paragraphs 0007-0008].  Cohen et al. further teach treating the feedstock prior to the metathesis reaction with a reducing agent or a cation-inorganic base composition [see paragraph 0050] and additionally recycling downstream C2-C6 olefins for return to the metathesis reactor [see paragraph 0057].  Cohen et al. also teach fractional distillation and flash separating step to separate a light end stream prior to separation of the olefins from the esters [see paragraphs 0019 and 0075].
	Ritter et al. teach methods for producing linear dicarboxylic acid of various chain lengths comprising contacting a feedstock with a catalyst in the presence of hydrogen to produce dicarboxylic acids of various chain lengths such as C10, C12, C14, C16, or C18 wherein the feeds include fatty acids, esters of fatty acids, vegetable oils or animal oils [see Abstract; p. 3, lines 8-21] followed by fermentation and microbial oxidation to yield the dicarboxylic acid to produce green diesel [see p. 11, lines 15-24; p. 36]. 
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Rizvi et al., Cohen et al. and Ritter et al. into a process for producing 1-decene and renewable carboxylic diacids via metathesis, hydrogenation and microbial oxidation because both Rizvi et al. and Cohen et al. teach processes for metathesis production of dicarboxylic acids from C6-C22 fatty acid ester feedstocks and further teach that the products obtained from metathesis can be separated for further processing into various green diesel products.  Ritter et al. teach similar methods of converting fatty acid ester feedstocks into dicarboxylic acids via fermentation and microbial oxidation to yield the dicarboxylic acid to produce green diesel.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Rizvi et al., Cohen et al. and Ritter et al. because Rizvi et al., Cohen et al. and Ritter et al. acknowledge the need for renewable feedstocks for production of renewable green diesel.  It is prima facie obvious to combine prior art elements according ot known methods to yield predictable results.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding the percentages of fatty acid chain lengths of claim 11, Rizvi et al. teach that the reaction temperature may be a rate-controlling variable wherein the temperature is selected to provide a desired product [see column 14, lines 30-31].  To this end, MPEP 2144.05.II.A states that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. In the instant case, one of ordinary skill in the art would desire to optimize the temperature of the reaction depending on the desired product.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
14.	Claims 12-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rizvi et al. (US Patent No. 9,676,884 B2; cited on IDS filed on 03/23/2022) in view of Cohen et al. (WO 2011/046872 A2; cited on IDS filed on 03/23/2022) and Ritter et al. (WO 2010/068904 A2; cited on IDS filed on 03/23/2022) as applied to claims 1-11, 14-15, and 18-20 above and further in view of Myllyoja et al. (WO 2016/062868 A1; cited on IDS filed on 03/23/2022).  
15.	The relevant teachings of Rizvi et al., Cohen et al. and Ritter et al. as applied to claims 1-11, 14-15, and 18-20 are set forth above.
	With respect to claims 12-13 and 16-17, Rizvi et al. teach a process for producing 1-decene from C6-C22 fatty acid ester containing feedstock by providing the C6-C22 fatty acid ester containing feedstock, wherein the feedstock contains at least one unsaturated fatty acid ester, subjecting the feedstock to metathesis reaction conditions in the presence of an alkene selected from ethylene (C2), propylene (C3), and 1-butene (C4) and a metathesis catalyst, to obtain metathesis products containing renewable alkenes and fatty acid esters; and recovering C10 alkenes containing 1-decene from the metathesis products [see Abstract; column 4, lines 23-49; columns 10-12, column 14, lines 19-29; column 15, lines 44-64; column 16, lines 45-67; column 23, lines 17-31].  Rizvi et al. teach the process of obtaining an alpha-olefin comprising 10 to 18 carbon atoms [see column 2, lines 5-15] and further teach the process of obtaining an alpha-olefin comprising 10 to 18 carbon atoms [see column 2, lines 5-15].  Rizvi et al. teach that the renewable base oil fulfills the API Group III requirements [see column 26, bottom].
	With respect to claims 12-13 and 16-17, Cohen et al. teach similar methods to Rizvi et al. for refining natural oil feedstock comprising reacting a feedstock in the presence of a metathesis catalyst under conditions sufficient to form a metathesized product comprising olefins and esters and further comprising separating the olefins from the esters in the metathesized product such as through hydrogenating the olefins under conditions sufficient to form a fuel composition [see Abstract; paragraphs 0007-0008].  Cohen et al. further teach treating the feedstock prior to the metathesis reaction with a reducing agent or a cation-inorganic base composition [see paragraph 0050] and additionally recycling downstream C2-C6 olefins for return to the metathesis reactor [see paragraph 0057].  Cohen et al. also teach fractional distillation and flash separating step to separate a light end stream prior to separation of the olefins from the esters [see paragraphs 0019 and 0075].
	However, the combination of Rizvi et al., Cohen et al. and Ritter et al. do not teach the process of claims 12-13 and 16-17 of subjecting the fatty acid fractions to ketonisation.
	Myllyoja et al. teach that naturally occurring fatty acids are in the range of C12 to C24, which is suitable for diesel fuel, but base oil components typically have a carbon chain length of C24-C28 and teach a cost-effective and straight-forward method for increasing the chain length of hydrocarbons from biological origin through ketonisation of naturally occurring fatty acids, such that the ketones produced are suitable for use as base oil components or as intermediate material for base oil components [see Abstract; p. 2, bottom]. 
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Rizvi et al., Cohen et al., Ritter et al., and Myllyoja et al. according to the teachings of Myllyoja et al. to include a ketonisation step in the methods of Rizvi et al., Cohen et al., and Ritter et al. because Rizvi et al., Cohen et al., and Ritter et al. teach processes for producing base oil components from biological fatty acid ester feedstocks via metathesis and microbial oxidation reactions.  Myllyoja et al. teach that naturally occurring fatty acids are in the range of C12 to C24, which is suitable for diesel fuel, but base oil components typically have a carbon chain length of C24-C28 and teach a cost-effective and straight-forward method for increasing the chain length of hydrocarbons from biological origin through ketonisation of naturally occurring fatty acids.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Rizvi et al., Cohen et al., Ritter et al., and Myllyoja et al. because Myllyoja et al. acknowledges that ketonisation is a cost effective method for increasing chain lengths of fatty acid hydrocarbons from biological origin to produce base oil components.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
16.	Status of the claims:
	Claims 1-20 are pending.
	Claims 1-20 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656